UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1429



D’ANNA RUSSO SAWYER, Individually and as
Administratrix of the Estate of Douglas Gray
Sawyer,

                                             Plaintiff - Appellant,

          versus


POTASH CORPORATION OF SASKATCHEWAN, a/k/a and
d/b/a PCS Administration(USA), Inc. as Policy
Holder, Plan Sponsor, Participating Employer;
PCS U.S. FLEXIBLE BENEFITS PLAN; EMPLOYEE
BENEFITS, as Plan Administrator; PCS PHOSPHATE
COMPANY, INCORPORATED, Plan Sponsors and Plan
Administrators of Health and Welfare Plans;
AIG LIFE INSURANCE COMPANY, as Plan Insurers;
AIG CLAIM SERVICES, INCORPORATED, as Plan
Insurers and Administrators,

                                            Defendants - Appellees,

          and


JOHN DOES 1-5; AMERICAN INTERNATIONAL GROUP,
INCORPORATED, as Plan Insurers,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:04-cv-00078-H)


Submitted:   March 14, 2007                 Decided:   April 4, 2007
Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D’Anna Russo Sawyer, Appellant Pro Se. Samuel McKinley Gray, III,
WARD & SMITH, P.A., New Bern, North Carolina; Jeremy R. Sayre, WARD
& SMITH, P.A., Raleigh, North Carolina; Ann S. Estridge, CRANFILL,
SUMNER & HARTZOG, L.L.P., Raleigh, North Carolina, Robert Boyd
Jones, Jr., CRANFILL, SUMNER & HARTZOG, L.L.P., Wilmington, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            D’Anna Russo Sawyer appeals the district court’s order

dismissing her action filed under the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001-1461 (2000).                 We have

reviewed the record and find no reversible error.         Accordingly, we

deny Sawyer’s motion for stay and affirm for the reasons stated by

the district court.    Sawyer v. Potash Corp., No. 4:04-cv-00078-H

(E.D.N.C. Mar. 1, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 3 -